Citation Nr: 0705288	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 28, 2004, 
for the grant of service connection for lung cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which established service connection for 
non-small cell carcinoma of the lung, effective July 28, 
2004.  The veteran appealed, contending that an earlier 
effective date was warranted.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed. 

2.  A thorough review of the record does not reflect that a 
claim of service connection for lung cancer was received by 
VA prior to July 28, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
2004, for the establishment of service connection for lung 
cancer are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2006); MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran contends he is entitled to 
an earlier effective date on two bases.  The first is that he 
was diagnosed with lung cancer in March 2004 at a VA medical 
facility.  The second basis is that he maintains that he 
filed his initial claim in April 2004.

The Board notes that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board 
acknowledges that the veteran was not provided with any 
notification that specifically addressed his current 
appellate claim.  However, he was sent a notification letter 
in July 2004 pertaining to his underlying claim for service 
connection for lung cancer and which informed him of VA's 
basic duties to assist and notify.  Moreover, through his 
statements and hearing testimony the veteran has indicated 
that he was aware of the elements necessary to satisfy an 
earlier effective date claim, particularly his contention 
that he had filed an initial claim earlier than July 28, 
2004.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Under these circumstances, the Board 
concludes that the veteran is not prejudiced by the Board's 
decision on the merits herein.  Further, as no earlier 
effective date is being assigned herein, any failure to 
provide notice in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) is rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that adjudication of a claim for an 
earlier effective date is based upon evidence already in the 
claims folder; the resolution of the claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the veteran.  Consequently, there is no 
additional development that can be conducted, nor any other 
records which can be obtained, which would substantiate the 
veteran's claim.  Accordingly, the duty to assist is 
satisfied.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service. Otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.   If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from his original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing." Further, the 
Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing." The Federal Circuit 
also pointed out the provisions of 38 C.F.R. § 3.155(a) make 
clear that there is no set form that an informal written 
claim must take. All that is required is that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department," and 
"identify the benefits sought."


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
July 28, 2004, for the grant of service connection for lung 
cancer.

The Board acknowledges that the record includes VA medical 
evidence which reflects that the veteran was diagnosed with 
lung cancer in March 2004.  He does not contend, nor does the 
medical evidence reflect, that he was diagnosed prior to that 
date.  Moreover, under the law, VA medical records which are 
in existence are constructively of record and the failure of 
the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Despite the foregoing, the Federal Circuit has held that, in 
circumstances where the condition disclosed in the medical 
records has not previously been claimed, or determined to be 
service connected, such records do not satisfy the regulatory 
requirements of an informal claim.  MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006).  The Federal Circuit stated that 
an informal claim under section 3.157(b)(1) is a claim to 
increase or reopen a disability determination.  Consequently, 
any such informal claim must be for a condition that not only 
has been the subject of a prior claim, but the condition must 
also have been previously found to be service connected.  
Thus, on its face the regulation makes clear that a medical 
examination report will only be considered an informal claim 
for an increase in disability benefits if service connection 
has already been established for a disability.  Id.

In other words, the Federal Circuit held in MacPhee that even 
when there is medical evidence of the existence of a 
disability for which the veteran eventually seeks service 
connection, the records in and of themselves do not 
constitute an original claim of service connection.  Since 
there was no prior claim of service connection for lung 
cancer, the existence of medical records, even VA medical 
records, diagnosing the veteran's lung cancer prior to July 
2004 does not constitute a valid claim in absence of the 
veteran indicating he was seeking such benefits.

The Board also acknowledges that the statement in which the 
veteran initiated his original service connection claim for 
lung cancer was dated April 2004.  However, this document was 
date stamped as having been received by VA on July 28, 2004.  

There is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this 
presumption of regularity applies to procedures at the RO).  
Applying this presumption to the instant case, the Board must 
conclude that if the veteran's claim were actually received 
by VA in April 2004 it would have been date stamped as such.  
Therefore, the Board must also conclude that the claim was 
not actually received by VA earlier than July 28, 2004.

The Board has thoroughly reviewed the record to see if any 
written communication was received by VA prior to July 28, 
2004, in which the veteran indicated he was seeking service 
connection for lung cancer.  No such document appears in the 
record.  In short, there is no valid service connection claim 
prior to the current effective date of July 28, 2004.

The Board is sympathetic to the veteran's claim that he 
believed his claim was filed in April 2004.  However, the 
Board must base its decision upon the evidence of record.  
Inasmuch as the record does not reflect a valid service 
connection claim was actually received by VA prior to July 
28, 2004, there is no legal basis for the Board to assign an 
earlier effective date.  Consequently, the veteran's appeal 
must be denied.


ORDER

Entitlement to an effective date earlier than July 28, 2004, 
for the grant of service connection for lung cancer is 
denied.



____________________________________________
BARARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


